Citation Nr: 1822147	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-40 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim entitlement to service connection for a right testicular disability (claimed as testicular cancer).

2.  Entitlement to service connection for a right testicular disability (claimed as testicular cancer).

3.  Entitlement to service connection for musculoskeletal pain in the upper and lower back (back condition). 

4.  Entitlement to service connection for degenerative arthritis of the cervical spine.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to military sexual trauma (MST).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is in the Veteran's file. 

The issue of entitlement to service connection for PTSD has been recharacterized as service connection for an acquired psychiatric disorder, to include PTSD due to MST in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The reopened claim for a right testicular disability, entitlement to service connection for a back condition, entitlement to service connection for degenerative arthritis of the cervical spine, entitlement to service connection for an acquired psychiatric disorder to include PTSD due to MST, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1990 rating decision, the RO denied service connection for a right testicular disability; the Veteran did not perfect an appeal as to that decision, and it is now final.

2.  Evidence associated with the claims file since the December 1990 denial regarding service connection for a right testicular disability does relate to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1990 RO decision, which denied the Veteran's claim of service connection for a right testicular disability, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of service connection for a right testicular disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran did not submit a Notice of Disagreement in response to the December 1990 rating decision denying service connection for a right testicular disability (claimed as testicular cancer) on the basis that there was no medical evidence that reflected the claimed cancer or claimed testis removal.  38 U.S.C. § 7105.  Evidence received since that decision includes medical evidence (received in June 2010) that the Veteran underwent a right radical orchiectomy in August 1981.  A diagnosis of embryonal cell carcinoma of the testicle was provided.  This evidence is new to the record, relates to a previously unestablished treatment to support the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim is reopened, and any deficiencies of notification and development in this case will be addressed on remand.  


ORDER

As new and material evidence has been received, the claim of service connection for a right testicular disability (claimed as testicular cancer) is reopened, and, to this extent, the appeal is granted.


REMAND

Regarding the Veteran's reopened claim for a right testicular disability and his claims for a back condition and lower back and for degenerative arthritis of the cervical spine, the Veteran has stated that he fell in a flight line truck and landed on a tool box.  He has noted that due to the fall, he experienced an enlargement of his right testes.  He has also reported that the fall injured his back.  (See statements dated in July 2012 and June 2016, and the Board Hearing transcript dated in June 2016).  His wife, at the time in which the claimed injury occurred in service, in a correspondence received in June 2016, stated that she observed that the Veteran had a hard time sleeping, had bruises on his lower back and scrotum, and was depressed after the fall.  

As noted above, the Veteran underwent a right radical orchiectomy in August 1981.  A diagnosis of embryonal cell carcinoma of the testicle was provided.  A VA hemic and lymphatic condition examination dated in February 2013 reflects that the VA examiner noted that the Veteran did not currently have an abnormal lymph node condition.  The VA examiner noted that the Veteran's history of lymph node dissection in 1980 with no reported evidence of a tumor, could not be verified by the currently available records.  

The Board finds that a more thorough VA examination is necessary to fully and fairly adjudicate this issue.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, a new VA examination and medical opinion is warranted to determine if any past or current testicular cancer and/or a right testicular disability is related to the Veteran's military service.

A review of the record shows that the Veteran has not been afforded a VA examination specifically in connection with the claims for a back condition and for degenerative arthritis of the cervical spine.  Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Following the Veteran's hearing, the Board finds that a VA examination and medical opinion are warranted to determine if any current spine disabilities are related to the Veteran's military service.

Regarding the Veteran's claim for an acquired psychiatric disorder, to include PTSD due to MST, a review of the record reflects that a May 2010 VA treatment note shows an assessment of depressive disorder.  A November 2012 VA mental disorders examination shows that the Veteran was diagnosed with recurrent major depressive disorder.  No opinion was provided.  

In addition, in a January 2013 statement, the Veteran stated that he had been sexually assaulted and beaten during basic training at Lackland Air Force Base.  In another statement that same month, he noted that he was in the restroom when this happened.  In a statement received in April 2013, the Veteran noted that the assault did not occur at Lackland Air Force Base, but rather at Sheppard Air Force Base during tech school.  He noted that he was confronted by two military men, who proceed to beat him up and sexually assault him.  

The Board finds that a more thorough VA examination is necessary to fully and fairly adjudicate this issue.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, a new VA examination and medical opinion is warranted to determine if any current acquired psychiatric disability is related to the Veteran's military service. 

As the Board is remanding the service connection claims on appeal which may have an impact on the claim of TDIU, the Board finds that the TDIU claim is inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, a final decision by the Board on this issue would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  Therefore, the Board must defer adjudication at this time.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing his claims that includes information on how to substantiate his claim of in-service military sexual trauma.  This letter should include a detailed explanation of the procedures incorporated in personal assault cases, per 38 C.F.R. § 3.304(f)(5).  

2.  Obtain the Veteran's more recent VA treatment records, since May 2013, and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for a VA medical examination by an appropriate medical professional to determine the nature and etiology of any past or current testicular cancer and/or a right testicular disability which may be present.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies. 

Based on the examination and review of the record, the examiner should answer the following questions:

(a) Does the Veteran have a past or current testicular cancer and/or another right testicular disability?

(b) If a testicular cancer and/or another right testicular disability is found, is it at least as likely as not (50 percent or greater probability) that the diagnosed disability had its onset during, or is otherwise related to, the Veteran's active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA spine examination by an appropriate medical professional to determine the nature and etiology of any current back condition and degenerative arthritis of the cervical spine disability.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

If any claimed back or cervical spine disabilities are found, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disorder had its onset during, or is otherwise related to, the Veteran's active service.

The examiner must provide a comprehensive report, including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of any current acquired psychiatric disorder.  The claims file should be made available and reviewed by the examiner.  The examiner should identify all psychiatric pathology present, conducting any indicated tests and studies. 

Following a review of the record and examination of the Veteran, the examiner should list all psychiatric disabilities for which the Veteran meets the criteria for a diagnosis, or met the criteria for a diagnosis at any point during the course of the appeal.  PTSD, under the DSM-V criteria, should be specifically ruled in or ruled out.  For each diagnosed psychiatric disability, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the diagnosed acquired psychiatric disability had its onset during or is otherwise related to the Veteran's active duty service, including the claimed military sexual trauma incident.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


